UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6435



GEORGE HOWARD MOORE, JR.,

                                              Plaintiff - Appellant,

          versus


MS. CRUMP, Nurse; NURSE ALLEN; MS. CHAPMAN,
Nurse; NURSE JAMERSON; MR. FLOURNOY, Nurse; C.
PENDELL, Henrico West Administrator of Sheriff
Michael Ward's Office; MICHAEL L. WADE,
Sheriff; NURSE INSCOE; B. BURTKEWIKAS, Medical
Administrator;   DOCTOR    HARLER,   attending
facility physician,

                                             Defendants - Appellees,

          and


T. DAVIS, Grievance Coordinator for Henrico
County Jail West,

                                                           Defendant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (CA-03-406-2)


Submitted:   September 23, 2005           Decided:   October 21, 2005


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
George Howard Moore, Jr., Appellant Pro Se. Marvin Pierce Rucker,
Kenneth Todd Roeber, SANDS, ANDERSON, MARKS & MILLER, Richmond,
Virginia; Rodney Kyle Adams, LECLAIR RYAN, P.C., Richmond,
Virginia; Edward Joseph McNelis, III, Coreen Antoinette Bromfield,
Ashton Marie Jennette, RAWLS & MCNELIS, P.C., Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          George Howard Moore, Jr. appeals the district court’s

order denying his motion for reconsideration of the district

court’s order dismissing his 42 U.S.C. § 1983 (2000) action.*    We

have reviewed the record and find no abuse of discretion or

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Moore v. Crump, No. CA-03-406-2 (E.D. Va.

filed Mar. 3, 2005; entered Mar. 4, 2005).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




     *
      Appellees contend Moore’s notice of appeal was untimely,
“thus divesting this court of jurisdiction to review the matter.”
Although we lack jurisdiction to review the district court’s
underlying order dismissing Moore’s action, because Moore’s notice
of appeal was untimely as to that order, Moore’s notice of appeal
was timely as to the district court’s final order denying his
motion for reconsideration. See In re Burnley, 988 F.2d 1, 3 (4th
Cir. 1992).

                                - 3 -